Citation Nr: 0806541	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-28 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for pancreatitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served from November 1965 to November 1967.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the hearing it was indicated that the veteran may have 
sought treatment at the Memphis VA facility prior to 1982.  
In addition, although the AOJ obtained a medical opinion, the 
AOJ rejected the opinion by the PA.  An opinion by a 
specialist is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain any 
pertinent treatment records dated prior to 
1982 from the VA facility is Memphis.

2.  After the above, the file should be 
referred to a specialist in pancreatic 
disorders (not a PA or a nurse).  It is 
requested that the examiner review the 
file, to include the service records.  
Based upon a review of the record, the 
examiner should determine the following:  
1.  When was pancreatitis first manifest?  
2.  Is there any relationship between the 
post-service diagnosis of pancreatitis and 
any in-service event, to include the 
report that he was struck by the recoil of 
a "155."  3.  Can pancreatitis be of 
traumatic origin?  Is this veteran's 
pancreatitis of traumatic origin?  It is 
requested that the report contain any 
reasoning for the decision reached.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



